Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                      www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLL. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                              Marck-0015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-11-00116-CV
         Trial Court Case Number:      D-1 -GN-09-004112

Style:    Dutchmen Manufacturing, Inc.
          v. Texas Department of Transportation, Motor Vehicle Division


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returnim
the following original exhibits:

         Exhibit 1 (administrative record).




                                                       Very truly yours,




                                                       Jeffrey D. Kyle, Clerk


                                                          Filed in The District Court
                                                            of Travis County, Texas

                                                                MAR 1 2 2015
                                                                                              M   \Kj
                                                          At                             M.
                                                          Velva L. Price, District Clerk